SCS CONTRACT NUMBER: SCS-28699

  Exhibit 10.46(a)

MASTER AGREEMENT

FOR THE

PURCHASE OF ACTIVATED CARBON

THIS MASTER AGREEMENT FOR PURCHASE OF ACTIVATED CARBON (“Master Agreement”) is
entered into by SOUTHERN COMPANY SERVICES, INC., an Alabama corporation with
offices located at 241 Ralph McGill Boulevard, Atlanta, Georgia 30308, acting on
its own behalf and as authorized agent for its Affiliates, (hereinafter referred
to as “Purchaser”) and Red River Environmental Products, LLC, a Delaware
corporation with its primary office located at 8100 SouthPark Way, Unit B,
Littleton, CO 80120 (hereinafter referred to as “Supplier”). This Master
Agreement shall become effective on the date it is executed by the later of
Purchaser and Supplier (“Effective Date”).

WITNESSETH

WHEREAS, Purchaser and/or its Affiliates desire, from time to time, to procure
from Supplier certain Products as described in the Contract; and,

WHEREAS, Supplier represents that it has the capability and facilities to supply
said Products to Purchaser and/or its Affiliates at the price and in accordance
with the quantities and schedules set forth in the Contract;

NOW, THEREFORE, in consideration of the premises and mutual obligations of the
parties herein, the parties agree as follows:

1. THE CONTRACT / ENTIRE AGREEMENT The Contract shall consist of the following
documents (the “Contract Documents”):

 

  a. This Master Agreement;

 

  b. A Purchase Order issued by Purchaser in accordance with the terms of this
Master Agreement;

 

  c. The General Conditions of the Contract for the Purchase of Chemical and/or
Gas Products

 

  d. The Special Supplemental Conditions, if any

 

  e. The Technical Specifications for Activated Carbon;

 

  f. Such other documents as the parties may agree to in writing.

The Contract contains the entire agreement and understanding of the parties with
respect to the subject matter thereof, and supersedes all prior or
contemporaneous negotiations, promises, representations or agreements, either
written or oral, of either or both parties in connection therewith.

2. DEFINITIONS

For purposes of this Master Agreement, unless there is something in the subject
matter or context inconsistent therewith, the capitalized terms used in this
Master Agreement shall have the meaning set forth in the “General Conditions of
the Contract for the Purchase of Chemical and/or Gas Products”.

3. SCOPE

It is the object and intent of this Master Agreement to establish the terms and
conditions of the Contract under which Supplier will furnish and Purchaser will
purchase the Products.

 

1



--------------------------------------------------------------------------------

SCS CONTRACT NUMBER: SCS-28699

 

4. TERM

The initial term of this Master Agreement shall be five (5) years commencing on
May 1, 2009, of this Master Agreement. Purchaser shall have the option to extend
the term of this Master Agreement for additional five (5) years provided
Supplier notifies Purchaser prior to the expiration of this Master Agreement and
Purchaser and Supplier agree to revised price and delivery terms. Such
notification shall be provided to Supplier in writing.

5. BENEFITED PARTIES

Supplier understands and agrees that it is entering into this Master Agreement
not only for its own benefit but also and equally for the direct benefit of
Purchaser and its Affiliates.

6. PURCHASE ORDERS

No Product shall be provided to Purchaser or any Affiliate (the “Purchaser”) by
Supplier by virtue of this Master Agreement alone. Product must be requested
hereunder through the issuance of a valid Purchase Order. For purposes of this
Master Agreement, the term “Purchase Order,” shall mean a standard purchase
order form issued and executed by an employee designated as “Sourcing Agent”,
“Buyer”, “Purchasing Agent” or similar designation in Purchaser’s Supply Chain
Management organization. Each Purchase Order shall reference the Contract Number
assigned to this Master Agreement (Purchaser Contract Number (To be Determined
Later) and shall include the following minimum information:

 

  A. The date of the Purchase Order.

 

  B. The Purchase Order number.

 

  C. The Purchaser department requesting the Product.

 

  D. Product description information, including Purchase Price and quantities.

 

  E. Delivery date(s) and delivery site(s).

 

  F. The address for notices for the Purchaser and Supplier.

Within ten (10) days after Supplier’s receipt of a Purchase Order, Supplier
shall accept the Purchase Order in writing and shall return a legible copy of
the accepted Purchase Order to Purchaser; Provided, however, that if a Purchase
Order fails to provide all required ordering information or incorrectly states
prices or other material information relative to the Purchase Order, Supplier
may reject the Purchase Order by promptly submitting to Purchaser written notice
of rejection stating in detail the reasons for rejection and the modifications
necessary to make the Purchase Order acceptable to Supplier. If Purchaser
accepts Supplier’s proposed modifications, then Purchaser, within ten (10) days,
shall issue a Modification to Supplier, otherwise the proposed modifications
shall be deemed rejected and Purchaser’s original Purchase Order shall be null
and void unless Supplier accepts it. Supplier shall make no changes, amendments,
modifications, additions to or deletions from, the Purchase Order without the
prior written consent of Purchaser. Acceptance of a Purchase Order shall bind
Supplier to honor dates, amounts and other ordering information shown on the
Purchase Order, including supplemental provisions contained on the face thereof.
It is further agreed that each and every right, benefit, remedy and warranty
accruing to Purchaser hereunder, including but not limited to the right to
enforce this Master Agreement in its own name with respect to each Purchase
Order submitted by it, likewise accrue to its Affiliates with respect to each
Purchase Order submitted to Supplier by such Affiliate.

The terms and conditions of this Master Agreement shall remain in full force and
effect until completion of Supplier’s performance with regard to a Purchase
Order issued pursuant to this Master Agreement which was received prior to the
termination or other expiration of this Master Agreement. It is understood and
agreed by the Parties hereto that the terms and conditions of this Master
Agreement shall apply to any Purchase Orders issued pursuant hereto with the
exception of any terms and conditions typed on the face of the Purchase Order in
variance herewith, subject to

 

2



--------------------------------------------------------------------------------

SCS CONTRACT NUMBER: SCS-28699

 

Supplier’s right to reject prior to its acceptance any such Purchase Order
containing terms and conditions varying materially from those contained herein.

THE PREPRINTED TERMS AND CONDITIONS APPEARING ON THE REVERSE SIDE OF A PURCHASE
ORDER SHALL NOT APPLY TO OR BECOME PART OF THE PURCHASE ORDER REGARDLESS OF ANY
STATEMENT TO THE CONTRARY CONTAINED ON THE FACE OF THE PURCHASE ORDER. ANY
TYPEWRITTEN INFORMATION ON THE FACE OF A PURCHASE ORDER WHICH CHANGES A TERM OR
CONDITION OF THIS AGREEMENT AFFECTS ONLY THAT PARTICULAR TRANSACTION AND WILL
HAVE NO FORCE AND EFFECT WITH RESPECT TO ANY OTHER PURCHASE ORDER ISSUED
PURSUANT HERETO.

Each Purchase Order issued pursuant to this Master Agreement shall be deemed to
be a separate and independent Contract between Purchaser or its Affiliate and
Supplier which incorporates by reference all of the terms and conditions of this
Master Agreement.

Any Affiliate issuing a Purchase Order pursuant to this provision shall be
solely responsible for its own obligations and liabilities, including but not
limited to its liability for payments as defined in the Master Agreement.
Nothing contained herein shall be construed as making Purchaser, any other
Affiliate or the Parent Company, liable for any of the obligations or
liabilities of its Affiliates. It is understood and agreed that the terms and
conditions of this Master Agreement shall apply to all Purchase Orders issued
pursuant to this Master Agreement.

7. MULTIPLE ORIGINALS

Multiple originals of this Master Agreement shall be executed, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

IN WITNESS WHEREOF, the parties have caused this Master Agreement to be executed
by their duly authorized officers.

 

SOUTHERN COMPANY SERVICES, INC.    Red River Environmental Products, LLC
(“Purchaser”)    (“Supplier”) By:  

/s/ Douglas E Jones

   By:  

/s/ Richard L Miller

Name:   Douglas E. Jones    Name:   Richard L. Miller   (Typed or printed)     
(Typed or printed) Title:   Sr. Vice President    Title:   VP, Business
Development Date:   June 5, 2008    Date:   April 24, 2008

 

3